Citation Nr: 0722962	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-07 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed hepatitis 
C.

2.  Entitlement to service connection for a claimed stomach 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

The Board notes that the RO characterized the claim of 
service connection for PTSD as a de novo claim, although this 
claim was previously denied in a May 1999 rating decision.  
The Board, however, has a legal duty to address the "new and 
material evidence" requirement under 38 C.F.R. § 3.156 
regardless of the actions of the RO.  This issue has been 
accordingly recharacterized, as indicated on the first page 
of this decision.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown,  4 Vet. App. 239, 244 (1993).

The veteran was scheduled for a Travel Board hearing in April 
2007 but failed to report for that hearing without 
explanation.  His hearing request is thus deemed withdrawn.  
See 38 C.F.R. § 20.704(d).

The reopened claim of service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claimed hepatitis C was not first manifest 
in service or within one year thereafter and has not 
otherwise been shown to be etiologically related to service.

2.  The veteran's claimed stomach disorder was not first 
manifest in service or within one year thereafter and has not 
otherwise been shown to be etiologically related to service.

3.  The veteran's initial claim of service connection was 
denied in an unappealed May 1999 rating decision.

4.  Evidence received since the May 1999 rating decision is 
new to the record and bears directly and substantially on the 
question of the nature of the veteran's PTSD.


CONCLUSIONS OF LAW

1.  Claimed hepatitis C was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  A claimed stomach disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

3.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for hepatitis C and a stomach disorder

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, including Social Security 
Administration (SSA) records, and there is no indication from 
the claims file of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.  For reasons described in further 
detail below, the Board has determined that a medical 
examination in conjunction with this claim is not 
"necessary" under 38 U.S.C.A. § 5103A(d).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued between November 2001 and July 
2002.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) (any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued prior to the 
appealed rating decision, thus posing no procedural concerns 
in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any deficiencies of such notification are not 
prejudicial in this case, involving only service connection 
claims.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cirrhosis of the 
liver and peptic ulcers, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records, 
including his June 1970 separation examination report, and 
observes that they are entirely negative for any 
gastrointestinal symptomatology, including that involving the 
liver or the stomach.

Subsequent to service, the medical evidence of record 
confirms that the veteran underwent laboratory testing in 
April 1995 and reported a history of infectious hepatitis 
dating back to 1973.  Private medical records from May 1995 
confirm hepatic cirrhosis, due to alcohol.  Subsequently, in 
August 1996, the veteran was also treated for esophageal 
varices (bleeding).  Both diagnoses were further indicated in 
a private hospital report from October and November of 1996.  

In a March 2002 record, a private doctor indicated that the 
veteran had a history of alcohol abuse between 1985 and 1995.  
This doctor also noted that the veteran had contended that he 
was exposed to both hepatitis B and hepatitis C during 
service and attributed this to blood transfusions due to 
combat in Vietnam.  In rendering an impression, the doctor 
noted exposure to hepatitis B and hepatitis C by history, 
along with a history of esophageal varices on endoscopy that 
could have been responsible for a prior episode of intestinal 
bleeding.  The doctor further noted that chronic liver 
disease can also be a result of long-term alcohol use.

To date, the RO has not afforded the veteran a fully 
comprehensive VA gastrointestinal examination, with a report 
containing an opinion as to the etiology of his claimed 
disorders.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorders to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claims.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
August 2001 application.

In this application, however, the veteran cited to hepatitis 
C and stomach disability beginning in 1974.  As noted above, 
the veteran also cited to 1973 as the onset date in April 
1995.  This date is approximately three years following 
separation from service, and the veteran's lay contentions 
thus do not suggest continuity of symptomatology since 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

The veteran, moreover, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for hepatitis C and a 
stomach disorder, and these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Whether new and material evidence has been received to 
reopen a claim of service connection for PTSD

Preliminarily, the Board has considered the VCAA with regard 
to the PTSD claim but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 2001, indeed on August 9, 
2001, this revision does not apply in the present case.  66 
Fed. Reg. 45620-45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).

In this case, the veteran's initial claim for service 
connection for PTSD was denied in a May 1999 rating decision 
on the basis that the veteran's diagnosed disorder did not 
confirm a verifiable stressor, participation in combat with 
the enemy, or prisoner of war status.  The veteran was 
notified of this decision in the same month but did not 
respond within the following year.

The Board therefore finds that the May 1999 rating decision 
is final under 38 U.S.C.A. § 7105(c).  The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the veteran's claim since 
the issuance of that decision.

In this regard, the Board notes that a July 2002 statement 
from a private psychiatrist indicates continued depressive 
and PTSD symptoms, including nightmares, flashbacks, and 
panic attacks.  This statement further establishes the nature 
of the veteran's current disorder and bears directly and 
substantially on the claim under consideration.

Accordingly, the claim of service connection for PTSD is 
reopened, and to that extent the appeal is granted.  For 
reasons described in further detail below, however, the Board 
will not reach a determination on the reopened claim until 
further evidentiary development is completed.


ORDER

Service connection for claimed hepatitis C is denied.

Service connection for a claimed stomach disorder is denied.

The claim of service connection for PTSD is reopened; to that 
extent only, the appeal is granted.


REMAND

The veteran in this case has corroborated Vietnam service 
from June 1969 to June 1970.  Although he was not awarded 
such citations as the Purple Heart Medal or the Combat 
Infantryman Badge, he reported in a February 1999 statement 
that his unit was based in Bong Son Village in Qui Hnon 
Province (in the Central Highlands) and that the unit was 
subjected to heavy small arms fire on several occasions.

In view of this lay evidence, the Board finds that, at a 
minimum, the United States Joint Services Records Research 
Center (JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records) should be contacted, and the 
veteran's unit records should be added to the claims file.  
To date, however, the RO has only obtained the veteran's DA 
Form 20.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

In particular, the veteran should be 
advised to provide specific information 
as to stressful experiences in Vietnam, 
including names, dates, locations, and 
military units involved.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The JSRRC should then be contacted 
and requested to provide records 
corresponding to the veteran's unit in 
Vietnam for the period from June 1969 to 
June 1970.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  After completion of the above 
development, as well as any further 
indicated development, the veteran's 
claim of service connection for PTSD 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  
 


______________________________________________
C. MASON
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


